Citation Nr: 1310216	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  07-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as an adjustment disorder with depressed mood) as secondary to hepatitis C.

2.  Entitlement to service connection for chronic dizziness/disorientation as secondary to hepatitis C. 

3.  Entitlement to service connection for a disorder characterized by chest pains as secondary to hepatitis C. 

4.  Entitlement to service connection for a disorder characterized by chronic fatigue as secondary to hepatitis C. 

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to hepatitis C. 

6.  Entitlement to service connection for hypertension as secondary to hepatitis C. 

7.  Entitlement to service connection for migraine headaches as secondary to hepatitis C. 

8.  Entitlement to service connection for skin ulcers on the stomach (abdomen) as secondary to hepatitis C. 

9.  Entitlement to service connection for a cervical spine disability, claimed as cervical radiculitis, as secondary to hepatitis C. 

10.  Entitlement to service connection for a bilateral shoulder disability as secondary to hepatitis C. 

11.  Entitlement to service connection for a herniated disc of the lower back (also claimed as lumbago) as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active military service from March 20 to July 24, 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2004 rating decision.  The Veteran appealed this decision to the Board, and in December 2009, the Board denied the Veteran's claim as to all issues on appeal.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  

In a January 2011 Joint Motion for Remand (JMR), the parties agreed that the portion of the December 2009 Board decision, which found that the Veteran was not entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities; a disorder characterized by chronic fatigue; hypertension; migraine headaches; skin ulcers on the stomach (abdomen); a cervical spine disability; a bilateral shoulder disability; herniated disc of the lower back; chronic dizziness/disorientation; a disorder characterized by chest pains; and an acquired psychiatric disorder - on a direct basis- would not be disturbed.  Rather, it was the portion of the Board's decision which denied service connection for hepatitis C, and the aforementioned disabilities on a secondary basis, that should be vacated.  

In February 2011, the Court partially vacated the Board's decision, and remanded the claim to the Board for action consistent with the parties' JMR.  

In September 2011 the Board remanded the claim for additional development consistent with the parties' JMR.  The issues on appeal were recharacterized to comport with the parties' JMR.  Following the conclusion of that development, the RO awarded service connection for hepatitis C in a September 2012 rating action.  

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities; a disorder characterized by chronic fatigue; hypertension; migraine headaches; skin ulcers on the stomach (abdomen); a cervical spine disability; a bilateral shoulder disability; and a herniated disc of the lower back as secondary to service-connected hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran is service-connected for hepatitis C.

2.  An acquired psychiatric disorder, diagnosed as adjustment disorder with depressed mood and dysthymia, is related to service-connected hepatitis C.

3.  The evidence does not reflect current complaints or objective findings of chronic dizziness/disorientation and chest pains.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an adjustment disorder with depressed mood and dysthymia are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.310 (2012).

2.  The criteria for service connection for a disability manifested by chronic dizziness/disorientation are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.310 (2012).

3.  The criteria for service connection for a disability manifested by chest pains are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in December 2003, prior to the initial rating decision.  In this correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection on a secondary basis, he needed to show that a disability for which service connection was being sought was in some way proximately due to, the result of, or aggravated by service-connected disability or disabilities.

The Veteran was sent another notice letter in March 2008 that also met the abovementioned notice requirements and also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration.  The claims were thereafter readjudicated in a February 2009 Supplemental Statement of the Case.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was non-prejudicial, in that it did not affect the essential fairness of the adjudicatory process.  Based on a review of the entire file, the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  Records from the Social Security Administration (SSA) were also obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.

In this case, the evidence of record is such that the duty to obtain medical examinations was not triggered for the disabilities claimed to be manifested by symptoms of chronic dizziness/disorientation and chest pains.  There is no evidence, either lay or medical, showing any current complaints or findings of chronic dizziness/disorientation or chest pains; nor is there any competent evidence showing that such symptoms may be associated with a service-connected disability.  Accordingly, no examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  

The Veteran had the opportunity to present evidence and argument in support of his claims at an April 2009 Board hearing.  With respect to this hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal.  While the VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file, the Veteran volunteered his treatment and symptom history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The record demonstrates that the Veteran is fully aware of the issues on appeal, the criteria needed to substantiate his claims, and the evidence required to support his claims.  As previously noted, the case was remanded in 2011 for additional development.

The Board finds that all necessary development has been accomplished, and no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Therefore, appellate review may proceed without prejudice to the Veteran.  



Analysis

The Veteran contends that he has an acquired psychiatric disorder, a disability manifested by chronic dizziness/disorientation, and a disability manifested by chest pain as a result of his service-connected hepatitis C.

In addition to the elements of direct service connection and presumptive service connection, service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Acquired Psychiatric Disorder 

The Veteran underwent a VA psychiatric examination in March 2004.  Following a full review of the Veteran's claims folder and clinical evaluation, the examiner provided a diagnosis of adjustment disorder with depressed mood.  The examiner opined that the notion that there was a nexus between the Veteran's current symptoms of depression and hepatitis C was not only plausible, but likely.  He further opined that it seemed likely that the Veteran's hepatitis C has contributed, to a meaningful degree, to his current difficulties with his mood. 

The Veteran underwent a VA psychiatric examination in August 2008.  Based on a clinical interview of the Veteran, review of medical records, and the Veteran's claims folder, the examiner indicated that the Veteran did not presently meet criteria for any AXIS I disorder.  However, he did note that there was a chronic pattern of low mood which has been diagnosed as adjustment disorder with depressed mood and dysthymia in the past.  Further, according to the clinical record and the Veteran's self-report, sequelae from the hepatitis C has been one of several factors contributing to his longstanding depressive complaints. 

A current diagnosis of adjustment disorder with depressed mood and dysthymia is established by the record.  Having established a current disability, the remaining issue is whether it is related to his only service-connected disability of hepatitis C.  The March 2004 and August 2008 VA opinions establish that the adjustment disorder with depressed mood and dysthymia is secondary to the Veteran's service-connected hepatitis C.  These opinions are competent, persuasive, and favorable to the Veteran's appeal.  The Board further notes that these opinions are consistent with the evidence of record and there are no opinions to the contrary.  Accordingly, service connection for adjustment disorder with depressed mood and dysthymia is granted. 

Chronic Dizziness/Disorientation and Chest Pains

The Veteran also seeks service connection for disabilities which he claims are secondary to his service-connected hepatitis C, and manifested by symptoms of chronic dizziness/disorientation and chest pains.

Private and VA medical treatment records (and records associated with the Veteran's SSA disability file) dated between 1997 and 2001 show complaints of dizziness, some disorientation, vertigo, and a few reports of chest pain.  These complaints were primarily noted between 1997 and 1999.  It is further observed that at the time these complaints were noted, no medical professional specifically associated these symptoms with the Veteran's hepatitis C.  

Significantly, since the time the current application for service connection was submitted in September 2003, there has been no evidence of any subjective complaints or objective findings related to symptoms of chronic dizziness/disorientation and chest pains.  In fact, VA treatment records reveal that the Veteran has consistently denied having chest pain during periodic physical examinations.  The Veteran has not submitted any written lay statements in which he reports currently having these symptoms, and he did not provide testimony of currently experiencing these symptoms at his hearing in April 2009.

Given the evidence of record, the Board finds that service connection for disabilities claimed to manifest as chronic dizziness/disorientation and chest pains is not warranted on a secondary basis because there is no evidence that they currently exist.  The Veteran would certainly be competent to report current symptoms of chronic dizziness/disorientation and chest pains, but he has not done so in this case.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  As noted, the medical records dated since the claim was filed in September 2003 do not reflect complaints of chronic dizziness/disorientation and chest pains.

In the absence of proof of a present disability, there can be no valid claim for service connection under any theory of entitlement.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  In light of the record, the Board finds that the evidence of record simply fails to provide a basis for granting service connection for chronic dizziness/disorientation and chest pains as secondary to service-connected hepatitis C.  Accordingly, the claims are denied. 


ORDER

Service connection for an adjustment disorder with depressed mood and dysthymia is granted.

Service connection for a disability manifested by chronic dizziness/disorientation is denied.

Service connection for a disability manifested by chest pains is denied.



REMAND

The Veteran alleges that his peripheral neuropathy of the bilateral upper and lower extremities; a disorder characterized by chronic fatigue; hypertension; migraine headaches; skin ulcers on the stomach (abdomen); a cervical spine disability; a bilateral shoulder disability; and a herniated disc of the lower back are either caused or aggravated by his service-connected hepatitis C.  Regrettably, the Board finds additional development is required.  

VA treatment records reflect diagnoses of peripheral neuropathy; hypertension; migraine headaches; cervical spine degenerative disc disease; cervicalgia; cervical radiculitis; osteoarthritis of the right shoulder; bilateral shoulder pain; a herniated disc of the lower back; and a longstanding complaint of chronic fatigue.  The Board notes that nearly all of these findings have been present since the Veteran was diagnosed with hepatitis C.  

There is some indication that the symptoms of chronic fatigue may be related to his hepatitis C.  For instance, a private treatment record dated in October 1997 shows a diagnosis of "hepatitis C viral infection, manifested primarily by fatigue."  A diagnosis of chronic fatigue syndrome was noted in October 1997 (although this diagnosis has not been reported since).  At a VA psychological examination in March 2004, an examiner noted that the residual effects of the Veteran's hepatitis C consisted primarily of such things as fatigue and extreme tiredness.  These findings suggest a correlation between the Veteran's chronic fatigue and hepatitis C; however, the medical evidence currently of record is not sufficient to decide the claim as there is no current diagnosis of an underlying chronic disability (e.g. chronic fatigue syndrome) for which service connection may be awarded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Additional current, pertinent diagnoses include "hepatitis C with arthralgias" and chronic pain syndrome.  These diagnoses at the very least suggest that there may be a correlation between the Veteran's orthopedic and related neurologic complaints; but, the medical evidence currently of record is not sufficient to decide the claim.

With respect to the claimed ulcers on the Veteran's abdomen, VA and private treatment records indicate that the Veteran used to inject his hepatitis C medication (ribavirin and interferon) into his abdomen.  VA treatment records dated between February and March 2002 reveal that his injection sites had become infected and ulcers were noted on his abdomen.  More recently, an April 2008 VA treatment record shows the Veteran has scars on his abdomen that are closed, without signs of infection, and atrophic in appearance.  It is unclear whether these scars are residuals of the prior ulcers that appeared to have been associated with treatment of the service-connected hepatitis C.  Thus, a medical examination and opinion is needed.  

To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of any his claimed secondary disabilities, to include hypertension and migraine headaches, and their possible relationship to his now service-connected hepatitis C.  In light of the record, a medical examination and opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the most recent VA treatment records are current only as of April 2012 and more recent records are not available for the Board's review via Virtual VA.  As there may be outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his peripheral neuropathy; hypertension; migraine headaches; cervical spine disability; bilateral shoulder disability; herniated disc of the lower back; skin ulcers on the stomach; and his chronic fatigue.  Ask the Veteran to provide proper authorization documentation to allow VA to obtain, any and all non-duplicative treatment records pertaining to these disabilities.  Obtain pertinent, outstanding VA treatment records dated from April 2012 to the present.  Any negative response should be in writing and associated with the claims file.

2.  Thereafter, the Veteran should be afforded any appropriate examination(s) to determine the nature and etiology of his peripheral neuropathy of the bilateral upper and lower extremities; hypertension; migraine headaches; cervical spine disability; bilateral shoulder disability; herniated disc of the lower back; skin ulcers on the stomach; and chronic fatigue.  The claims folder must be made available and reviewed by the examiner(s).  All appropriate tests and studies should be performed.  

The examiner is requested to:

a) Provide an opinion as to whether it is at least as likely as not that any current peripheral neuropathy of the bilateral upper and lower extremities; hypertension; migraine headaches; cervical spine disability; bilateral shoulder disability; a herniated disc of the lower back; and skin ulcers on the stomach are either caused or permanently aggravated by the Veteran's service-connected hepatitis C.  

"Aggravation" is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms. 

b) Provide an opinion as to whether the reported symptom of chronic fatigue represents a manifestation of a chronic underlying disorder (e.g. chronic fatigue syndrome, etc.), and if so, specifically identify that disorder. 

For any chronic underlying disorder identified on examination that is manifested by chronic fatigue, provide an opinion as to whether it is at least as likely as not that such disorder is either caused or permanently aggravated by the Veteran's service-connected hepatitis C.  

The examiner(s) also must provide a complete, fully-reasoned rationale that includes a discussion of the pertinent evidence in the claims file and medical principles used in formulating the requested opinions.  

If the examiner(s) is unable to reach an opinion without resorting to mere speculation, he or she should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner(s) is unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, he or she should identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


